United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1794
Issued: April 4, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 9, 2016 appellant filed a timely appeal from an August 17, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established disability from April 17 to 23, 2016
causally related to her October 9, 2015 employment injury.
FACTUAL HISTORY
On October 12, 2015 appellant, then a 62-year-old transportation security screener, filed
a traumatic injury claim (Form CA-1) alleging that on October 9, 2015 she injured her left leg
1

5 U.S.C. § 8101 et seq.

and lower back lifting bags. Following her injury, she worked part time in a limited-duty
assignment. OWCP accepted the claim for a ligament sprain of the lumbar spine and paid wageloss compensation for intermittent time lost from work beginning December 17, 2015. On
January 27, 2016 Dr. Frank J. Kromelis, an attending Board-certified internist, released her to
resume work for eight hours per day with restrictions of not lifting over 15 pounds. OWCP
continued to pay appellant intermittent wage-loss compensation for medical appointments.
Appellant, on April 25, 2016, filed a claim for compensation (Form CA-7), requesting
wage-loss compensation from April 17 to 23, 2016.
By letter dated April 28, 2016, OWCP requested that appellant submit medical evidence
to establish that she was unable to perform her modified employment from April 17 to 23, 2016.
It noted that the evidence of record supported that the employing establishment had limited-duty
work available within the limitations set forth by her physician.
In a progress report dated April 15, 2016, Dr. Kromelis obtained a history of appellant
experiencing pronounced low back pain after lifting bags. He provided examination findings and
diagnosed a lumbar ligament sprain. Dr. Kromelis advised that appellant had been taken off
work by Dr. Stephen I. Esses, a Board-certified orthopedic surgeon.
In an April 15, 2016 work status form report, Dr. Kromelis determined that appellant
could resume work with restrictions on April 15, 2016, including no lifting more than 15 pounds.
Dr. Esses, in a work status form dated April 21, 2016, found that appellant could resume
work on April 24, 2016 with restrictions. The form provided the date of injury as October 9,
2015 and indicated that she experienced sharp pain in her low back after lifting bags.
In a report dated April 21, 2016, Dr. Esses reviewed a November 25, 2015 magnetic
resonance imaging (MRI) scan study showing L2-3 and L3-4 moderate stenosis and L4-5 severe
stenosis. He noted that an electromyogram (EMG) revealed radiculopathy on the left at L5-S1.
Dr. Esses opined that appellant’s condition had improved and that she could return to work with
restrictions, including no lifting over 10 pounds.
By decision dated August 17, 2016, OWCP denied appellant’s claim for compensation
from April 17 to 23, 2016. It found that she had not submitted rationalized medical evidence
supporting that she was unable to perform her light-duty work from April 17 to 23, 2016.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.2 For each period of
disability claimed, the employee has the burden of proof to establish that she was disabled for
work as a result of the accepted employment injury.3 Whether a particular injury causes an

2

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986).

3

See Amelia S. Jefferson, id.

2

employee to become disabled for work, and the duration of that disability, are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.4
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.5 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.6 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that she was receiving at
the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.7 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in her employment, she is entitled to compensation for any loss of wages.
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.8
ANALYSIS
OWCP accepted that appellant sustained a sprain of the ligaments of her lumbar spine
due to an October 9, 2015 employment injury. She worked limited duty following her injury.
On April 25, 2006 appellant filed a claim for compensation for lost time from work for the
period April 17 to 23, 2016. The employing establishment confirmed that there was work
available within her restrictions.
Appellant has the burden of proof to establish by the weight of the substantial, reliable,
and probative evidence, a causal relationship between her claimed disability for that period and
the accepted conditions.9 The Board finds that she failed to submit sufficient medical evidence
to establish employment-related disability for the period claimed due to her accepted injury.10
On April 15, 2016 Dr. Kromelis discussed appellant’s history of low back pain after
lifting bags. He diagnosed a lumbar ligament sprain and noted that Dr. Esses had taken her off
work. In a work status form dated April 15, 2016, Dr. Kromelis found that appellant could work
with restrictions of no lifting over 15 pounds. While he noted that Dr. Esses indicated that she
4

See Edward H. Horton, 41 ECAB 301 (1989).

5

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); 20 C.F.R. § 10.5(f).

6

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

7

Merle J. Marceau, 53 ECAB 197 (2001).

8

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

9

See J.S., Docket No. 16-1014 (issued October 27, 2016).

10

See Alfredo Rodriguez, 47 ECAB 437 (1996).

3

was not able to work, he did not render an independent finding of total disability but instead
released her to resume her modified employment.
Dr. Esses, on April 21, 2016, reviewed the findings of a November 25, 2015 MRI scan
study of moderate stenosis at L2-3 and L3-4 and severe stenosis at L4-5, and the findings on an
EMG study of left radiculopathy at L5-S1. He found that appellant had improved and that she
could resume with restrictions of no lifting over 10 pounds. Dr. Esses also completed a form
report on April 21, 2015 which indicated that she experienced low back pain after lifting bags
and provided the injury date as October 9, 2015. He determined that appellant could resume
work on April 24, 2016 with restrictions. Dr. Esses did not specifically address the dates of
disability claimed or provide medical rationale explaining whether and why she was disabled
from April 17 to 23, 2016. Consequently, his report is of little probative value.11
As noted, appellant must submit reasoned medical evidence directly addressing the
specific dates of disability for work for which she claims compensation.12 She did not provide
medical evidence containing a rationalized opinion supporting that she could not work from
April 17 to 23, 2016 due to her accepted condition, and thus did not meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established disability from April 17 to 23, 2016
causally related to her October 9, 2015 employment injury.

11

See C.S., Docket No. 08-22178 (issued August 7, 2009); Sandra D. Pruitt, 57 ECAB 126 (2005).

12

See K.A., Docket No. 16-0592 (issued October 26, 2016).

4

ORDER
IT IS HEREBY ORDERED THAT the August 17, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 4, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

